Case 1:18-cv-03947-RWL Document 167-1 Filed 02/28/20 Page 1of1

 

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK USDC SDNY

DOCUMENT
FRANCISCO GUZMAN, ROSARIO AYALA, ELECTRONICALLY FILED
MANUEL FLORES DOMINGUEZ, NELY DOC #:
OLMOS FLORES, ERNESTO MEJIA ————3 ]) Jane
GONZALEZ, ONEIDA TACUBA MEJIA, DATE FILED: 2// [ree

 

 

 

 

 

MARIO ENRIQUE MUNOZ, GREGORIO
PEREZ ORTEGA, PATRICIA PAVIA, ROSA
PEREZ, ALICIO RAMOS, MARTIN TORRES
REYES, EDITH DURAN, CATALINA

RODRIGUEZ, SABINO GUERRERO Civil Action No.: 18-cv-03947
VICTORIO, LIDA HERNANDEZ
HERNANDEZ, GERARDO VARGAS DIAZ, - FPROPOSEDFORDER STAYING

GLORIA VALLE VERONICA, JUAN PAUCAR, | PROCEEDINGS
S.F.C., D.P.C., B.R.E., O.C.F., R.M.F., AMM.M.,

J.M., M.M., A.M.O., E.G.R., F.T.R., R.M.LR.,

JC.R., F.TV.;

Plaintiffs,
V.

THOMAS T. HECHT AND LEONARD H.
HECHT;

Defendants.

 

ROBERT W. LEHRBURGER, Magistrate Judge:
In light of the parties’ agreement to settle this matter and their work towards executing a
settlement agreement, it is hereby ORDERED:
1. That proceedings in this matter are stayed for forty-five days from the date of entry of
this Order, and all pending deadlines are hereby extended by forty-five days;

2. That nothing in this Order shall prevent the parties from voluntarily dismissing or

discontinuing, or stipulating to the dismissal or discontinuance of, , claims herein.

 

Dated: Marer | 2020
New York, New York Hon. Robert W. Lehrburger
United States Magistrate Judge
